Citation Nr: 1044766	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-22 598	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, including preliminarily considering whether the 
Appellant's deceased husband had qualifying service and whether 
she may be recognized as his surviving spouse for consideration 
of her potential entitlement to derivative death benefits.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran participated in the Armed Forces Health Professions 
Scholarship and Financial Assistance Program (AFHPS/FAP) from 
February 1990 to July 1997.  Per his AFHPS/FAP contract, he was 
required to serve a 45-day tour of active duty every year, 
although the exact dates have not been verified.  He died in July 
1998.  The appellant is his surviving spouse.  She appealed an 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, to the Board of 
Veterans' Appeals (Board).

The RO summarily denied the appellant's claim for service 
connection for the cause of the Veteran's death on the premise he 
did not have qualifying service and therefore VA could not 
recognize her as his lawful surviving spouse for VA compensation 
purposes.  So the RO did not address the underlying merits of her 
claim.  Since, however, the Board is contrarily finding in this 
decision that he did have qualifying service and that she does 
meet the criteria for recognition as his surviving spouse, the 
Board is then remanding her cause-of-death claim to have the RO 
or Appeals Management Center (AMC) consider her claim on its 
underlying merits.  If the Board was to in the first instance, 
this might potentially prejudice her.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).




FINDINGS OF FACT

1.  Per his AFHPS/FAP contract, the Veteran served 45-day active 
duty tours in 1990, 1991, 1992, 1993, 1994, and 1995.

2.  The Veteran was supposed to be commissioned as a flight 
surgeon in the Air Force in June 1996, but was instead 
recommended for discharge based on medical ineligibility at that 
time.  He was placed on inactive status and discharged from the 
AFHPS/FAP in July 1997. 

2.  The appellant was married to the Veteran in April 1998, 
within 15 years of his qualifying service, was still married to 
him and cohabiting with him at the time of his death in July 
1998, and she has not remarried since his death.


CONCLUSIONS OF LAW

1. The Veteran had active duty service which establishes basic 
eligibility for VA compensation benefits.  10 U.S.C.A. §2121, 
38 U.S.C.A. § 101(22)(d), 38 C.F.R. § 3.1, 3.6 (b)(4) (2010).

2.  The criteria are met for recognition of the appellant as his 
surviving spouse for any derivative death benefits.  38 C.F.R. 
§ 3.1(j)(k), 3.5, 3.50, 3.52, 3.53, 3.54(c) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Duties to Notify and Assist

With regards to the Veteran's qualifying service and the 
appellant's claim for recognition as his surviving spouse, the 
provisions of the Veterans Claims Assistance Act (VCAA) have no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); 
VAOGCPREC 5-2004 (June 23, 2004).

Also, prior to considering the underlying cause-of-death claim on 
its merits on remand, the RO/AMC will have the opportunity to 
complete any necessary preliminary development of this claim - 
including as required by Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  In Hupp, the Court held that for dependency and 
indemnity compensation (DIC) benefits - including claims for 
cause of death, VCAA notice must include:  (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.



II.	Qualifying Service

The Veteran participated in the ARHPS/FAP from February 1990 to 
July 1997.  He attended the University of Osteopathic Medicine 
and Health Science in Des Moines, Iowa, and graduated in June 
1993 with a degree of Doctor of Osteopathy.  He rather 
immediately began an internship at the Community Hospital of 
Lancaster in Lancaster, Pennsylvania, in July 1993.  However, he 
left the program in December 1993 due to health reasons.  He then 
had an internship at the Tulsa Regional Medical Center in Tulsa, 
Oklahoma, from July 1994 to June 1996.  He did not enter a 
medical residency program at that time.  He was scheduled to be 
commissioned as a flight surgeon in June 1996 but was, instead, 
recommended for discharge based on medical disqualification.  He 
was placed on inactive status by the ARHPS program and eventually 
discharged in July 1997 as a result of permanent medical 
disqualification.

The ARHPS contract states that

I [] agree to participate in the Air Force component of the 
Armed Forces Health Professions Scholarship and Financial 
Assistance Program (AFHPS/FAP).  I understand that as a 
member of the AFHPS/FAP, I will be commissioned as an 
officer in the Air Force Reserve; and unless sooner 
separated or called to active duty by the Air Force, 

1.  I will: accept an appointment to the Air Force Medical 
Service Corps in the grade of second lieutenant, unless I 
am eligible to hold a higher grade under another law.  In 
any case, while a member of AFHPS/FAP, I will serve in the 
rank of second lieutenant and serve on 45-day active duty 
tours in the pay grade of 0-1...

5.b.  I am required to perform one 45-day tour of active 
duty at a military base as directed by the Air Force for 
each 12 months of participation in the AFHPS/FAP...

6.e.  I will not receive credit toward fulfilling my 
[Active Duty Service Commitment] for the annual 45-day 
active duty period I perform as an AFHPS/FAP participant.  
Any other ADSC acquired from any uniformed services 
training/services (e.g., Air Force Academy or Reserve 
Officers Training Corps) cannot be served while in the 
AFHPS/FAP or during annual 45-day active duty periods.  I 
will not receive credit for services performed as an 
AFHPS/FAP member in determining eligibility for retirement, 
except for a physical disability incurred while on a 45-day 
active duty period. (emphasis added).

The Armed Forces Health Professions Financial Assistance Program 
is established in U.S.C.A., Title 10, Chapter 105.  Per 
10 U.S.C.A. §2121, (c)(1)

Persons participating in the program shall be commissioned 
officers in reserve components of the armed forces.  
Members pursuing a course of study shall serve on active 
duty in pay grade O-1 with full pay and allowances of that 
grade for a period of 45 days during each year of 
participation in the program.  Members pursuing specialized 
training shall serve on active duty in a pay grade 
commensurate with their educational level, as determined by 
appointment under section 12207 of this title, with full 
pay and allowances of that grade for a period of 14 days 
during each year of participation in the program.  They 
shall be detailed as students at accredited civilian 
institutions, located in the United States or Puerto Rico, 
for the purpose of acquiring knowledge or training in a 
designated health profession.  In addition, members of the 
program shall, under regulations prescribed by the 
Secretary of Defense, receive military and professional 
training and instruction.
 
The question before the Board is whether the Veteran had active 
duty service that qualifies him, or in this case his widow, for 
VA benefits.  Clearly, the AFHPS/FAP contract entitles him to 
compensation through VA for any disability incurred during his 
45-day active duty periods.  By law, the participants of the 
program are entitled to "the full pay and allowances" for their 
45-day periods of active duty.  10 U.S.C.A. §2121.  This should 
allow for these periods of active duty to qualify the AFHPS/FAP 
participants for VA benefits for any injury or disease incurred 
during those periods of active duty.

Although pertinent VA regulations do not specifically mention the 
AFHPS/FAP, Reserve Officers Training  Corps (ROTC) is mentioned 
in the context of qualifying active duty for training (ACDUTRA) 
service.  38 C.F.R. § 3.6(c)(4) and (d)(3).  The AFHPS/FAP is 
analogous to ROTC, "under which the individuals received 
educational or monetary benefits in exchange for military service 
obligations."  U.S. v. Ramey, 559 F. Supp. 837, 838 (D.C. 1982).

Therefore, for the appellant to establish her derivative cause-
of-death claim and be eligible for service connection for 
disability claimed during the Veteran's active service, the 
record must establish that he was disabled or died from an injury 
or a disease incurred or aggravated during ACDUTRA.  38 U.S.C.A. 
§§ 101(22); 38 C.F.R. § 3.6(c); See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998).

The Board finds no basis for granting benefits for an injury or a 
disease incurred at other times during the Veteran's membership 
in the AFHPS/FAP, that is, other than his 45-day active duty 
periods such as during his medical school or internship.  
See Boyer v. U.S., 81 Fed. Cl. 188 (2008) (denying constructive 
service credit (CSC) for the period during which a Navy member 
attended medical school at the Uniformed Services University of 
the Health Sciences).

Although the Board finds that the Veteran's 45-day active duty 
periods in 1990, 1991, 1992, 1993, 1994, and 1995, do constitute 
qualifying service which would entitle him to VA benefits for 
those specific periods of service, and only those periods, the 
actual dates and locations of those 45-day periods of service 
have not been verified.  According to his service treatment 
records(STRs), he was at Brooks Air Force Base in Texas on July 
3, 1990, and at Keesler Air Force Base in Mississippi on March 
30, 1993, and April 22, 1993.  These would be the most likely 
duty stations and timeframes for the 45-day active duty tours in 
those particular years.  His personnel records include several 
letters from him and his treating clinicians addressed to 
personnel at Randolph Air Force Base in Texas during 1994 and 
1995.  In a December 1995 letter he refers to a conversation with 
a staff member at Randolph AFB approximately two years earlier.  
It therefore stands to reason that Randolph AFB was his duty 
station at some point in 1994 and possibly again in 1995.

III.  Recognition of the Appellant as the Veteran's Surviving 
Spouse for VA Benefit Purposes

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2010).



VA DIC may be paid to a surviving spouse who was married to the 
Veteran:  (1) before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the Veteran was incurred or 
aggravated;  (2) one year or more prior to the Veteran's death, 
or (3) for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 U.S.C.A. § 
1304; 38 C.F.R. § 3.54(c).

In this case, the appellant has submitted divorce decrees for her 
three prior marriages and a marriage license for her marriage to 
the Veteran.  Based on these documents, there does not appear to 
be a legal impediment to the validity of their marriage.  
38 C.F.R. § 3.1(j).  The marriage license is dated April 28, 
1998.  As this is within 15 years of all the Veteran's periods of 
active duty service, this marriage would satisfy the requirements 
of 38 C.F.R. § 3.54(c).  The appellant has also certified that 
she and the Veteran lived together continuously from the date of 
the marriage until his death, so her relationship with him also 
meets the requirements of 38 C.F.R. § 3.53.  Lastly, she has 
certified that she has not remarried.  She therefore is eligible 
for recognition as his surviving spouse in her quest to obtain 
derivative VA death benefits.

On remand, the RO/AMC will address the underlying merits of her 
claim to determine whether she is actually entitled to these 
requested death benefits.  In this decision, the Board is merely 
determining that she is eligible for this consideration.


ORDER

The Veteran had qualifying active duty service.

The appellant is eligible for recognition as his surviving 
spouse.


REMAND

The appellant alleges the Veteran's death was related to his 
Lindane exposure in September and November 1993 while working as 
an intern at the Community Hospital of Lancaster.  To establish 
her cause-of-death claim, she needs to link his death not only to 
events during his membership in the AFHPS/FAP, but specifically 
to one of his 45-day periods of active duty since only then did 
he have qualifying service.  38 C.F.R. § 3.6(c).

From the available evidence, the Veteran appears to have served 
his 45-day period of active duty from March-April 1993 at Keesler 
AFB in Mississippi, rather than from September-November 1993 in 
Pennsylvania.  If the appellant has information refuting this 
assumption, she is encouraged to provide it on remand.

The Board acknowledges the RO's attempts to determine the 
Veteran's 45-day active duty tours during 1990 thru 1996 and the 
negative response received from the AFHPS/FAP.  However, their 
lack of cooperation does not fulfill VA's duty to assist the 
appellant in developing her claim.  38 C.F.R. § 3.159(c)(2), 
(e)(1).  On remand, the RO/AMC should contact the medical centers 
at Brooks AFB, Keesler AFB, and Randolph AFB to determine whether 
they have any records or information regarding the AFHPS/FAP 
participants stationed at their facilities from 1990-1996 and, if 
so, whether the Veteran was one of them.



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Contact the medical centers at Brooks AFB, 
Keesler AFB, and Randolph AFB to see 
whether they have retained any information 
on the participants of AFHPS/FAP at their 
facilities from 1990 to 1996, and whether 
the Veteran was one of those participants.

2.	Allow the appellant the opportunity to 
submit any evidence or argument linking 
the Veteran's death, including his Lindane 
exposure, to a specific 45-day tour of 
active duty.  She is encouraged to submit 
any evidence she is able to obtain on when 
and where he served his 45-day tours of 
active duty between 1990 and 1996, 
including lay statements from friends or 
family of the Veteran.

3.	Then adjudicate the cause-of-death claim 
on its underlying merits in light of any 
additional evidence.  If the claim is not 
granted to the Appellant's satisfaction, 
send her and her representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of the claim.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


